Citation Nr: 0113246	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1952 to July 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision which denied an 
increase in a 40 percent rating for a service-connected low 
back disability.


FINDING OF FACT

The veteran's service-connected low back disability, 
including degenerative disc of the lumbar spine with 
postoperative residuals of a herniated disc, is manifested by 
pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back 
disability have been met.  38 U.S.C. § 1155 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from April 1952 to July 
1953.  His service medical records show a history of pre-
service low back problems and reinjury in service.  Diagnoses 
included lumbosacral strain with neuropathy, as well as a 
herniated disc at L5-S1.  During service he underwent a 
laminectomy and discoidectomy for removal of the herniated 
disc.  He was medically discharged from service, with 
severance pay, due to the low back disability.

In a November 1953 decision, the RO granted the veteran 
service connection for a low back disability (postoperative 
residuals of a herniated disc), assigning a 10 percent 
rating.  In April 1954, the RO found that such evaluation 
represented clear and unmistakable error, and changed the low 
back disability rating to 40 percent.  Such rating has 
continued to the present.

In June 1998, the veteran filed a claim for an increased 
rating for the low back condition, asserting that it had 
deteriorated.  

VA outpatient records from May to July 1998 show the veteran 
complaining of pain in his lower back which radiated down his 
right leg and into his right foot.  He was also seen for a 
unrelated ailments.

VA joints and spinal examinations were given in August 1998.  
At the joints examination, the examiner indicated that much 
of the veteran's complaints of pain was referrable to his 
back, as opposed to his hip, knee, or ankle joints.  On the 
spine examination, the veteran related that on a scale of one 
to ten, his low back pain was seven.  He also reported neck, 
hip, knee, and ankle problems, and he said that he had 
difficulty carrying out the activities of daily living.  His 
low back forward flexion was 50 degrees, extension was 40 
degrees, left lateral bending was 18 degrees, right lateral 
bending was 15 degrees, and his left and right rotations were 
45 degrees and 40 degrees, respectively.  The veteran walked 
with a mild right limp.  He was found to have tenderness over 
the midline level of the lumbar spine, with no muscle spasm.  
Deep tendon reflexes of the veteran's lower extremities were 
1+ at the knees and ankles.  His extensor hallucis longus 
motor strength was 5/5 bilaterally, peripheral innervation 
over L4-L5 and L5-S1 was intact, and postural abnormalities 
of the lumbar spine revealed loss of all lumbar lordosis.  
Lumbar spine imaging studies revealed narrowing of the L2-L3 
disc space with minimal anterior spurring, consistent with 
mild spondylosis.  The impression was degenerative disc 
disease of both the lumbar spine.  A cervical spine disorder 
was also noted.  The examiner stated that the changes were 
likely commensurate with the veteran's age, and not 
necessarily attributable to the veteran's service-connected 
back injury.

In September 1998, the RO denied an increased rating for the 
low back condition.

The veteran then submitted a report of a computerized 
tomography (CT) scan on his lumbar spine performed in October 
1998 for a private physician.  The impression was that he had 
a herniated nucleus pulposus at L5 extending centrally and to 
the right, probable old surgery at L4, and degenerative 
changes about the articulating facets at L4 and L5.  In an 
accompanying October 1998 statement, a private physician 
noted the veteran was under his care for symptomatic 
lumbosacral disc disease.

VA outpatient records from November and December 1998 show 
the veteran complained of low back pain radiating down his 
right leg, and he indicated he was seeking increased 
compensation.  In January 1999, he complained of back pain 
radiating into his right leg and numbness and pain in his 
right foot.  It was also noted he had heart disease and used 
a treadmill daily.  A nurse practicioner assessed 
arteriosclerotic heart disease, as well as degenerative joint 
disease of the spine which was possibly worsening.  The 
examiner's subsequent treatment notes from January 1999 
indicate that the veteran has sciatica characterized by low 
back pain radiating down the buttock and below the knee, 
suggesting disc herniation causing nerve root irritation.  
The examiner stated that the veteran's sciatica could be 
caused by his degenerative joint disease or spinal stenosis.

The RO again denied the veteran's claim for an increased 
rating for a low back disability in April 1999.

The veteran was given another VA examination in February 
2000.  He reported having constant low back pain with 
frequent flareups, and being limited in performing many daily 
activities because of pain.  He also reported burning 
numbness in the lateral and top side of his right foot, and 
some weakness in his right leg muscles.  He said these 
symptoms were all gradually becoming worse.  It was also 
noted he had a cervical spine problem.  On examination it was 
noted he exhibited a slightly exaggerated attitude of pain 
and stiffness in his spine.  His lumbar spine showed a slight 
scoliosis with paravertebral muscle spasm.  Range of motion 
of the lumbar spine was flexion to 18 degrees, extension to 
15 degrees, left lateral bending of 30 degrees and right 
lateral bending of 18 degrees, with rotation 30 degrees 
bilaterally.  The veteran was able to walk on his heels and 
toes, and had positive straight leg raising to about 30 
degrees bilaterally.  He also had decreased sensation in his 
right lateral foot extending out to include the lateral three 
toes of the right foot.  The veteran's performance of the 
motions of examination were accompanied by resistance and 
exclamations of severe pain.  The examiner's diagnosis was 
status post surgery for herniated nucleus pulposus at about 
L4-L5, herniated nucleus pulposus of the lumbosacral spine 
with radiculopathy, and degenerative joint disease and 
degenerative disc disease of the cervical and lumbosacral 
spine.

In his May 2000 substantive appeal, the veteran maintained 
that his low back disorder had worsened, that he experienced 
severe and constant pain that limited all of his activities, 
and that a 60 percent rating should be assigned for the 
condition.  

Analysis

The veteran claims an increase in the 40 percent rating 
assigned for his service-connected low back disability.  The 
file shows the evidence has been properly developed, and 
there is no further VA duty to assist the veteran with his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  The maximum rating for limitation of motion of the 
lumbar spine is 40 percent, and such is assigned when severe 
in degree.  38 C.F.R. § 4..71a, Diagnostic Code 5292.  The 
maximum rating for lumbosacral strain also is 40 percent, and 
such is assigned when severe in degree.  38 C.F.R. § 4..71a, 
Diagnostic Code 5295.  The veteran's low back disability is 
already rated 40 percent, and thus these codes do not permit 
a higher rating.

Intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks with intermittent relief.  It is rated 
60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The Board has applied this code in 
rating the veteran's low back disability.

Many years ago in service, the veteran had an operation for a 
herniated disc in the low back.  More recent evidence from 
1998 to 2000 shows low back disc disease with sciatic 
symptoms.  The most recent VA examination indicates pain and 
severe limitation of motion of the lumbar spine, and the 
effects of pain and limited motion must be considered in 
determining the rating for intervertebral disc syndrome under 
Code 5293.  38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  
Demonstrable muscle spasm, as mentioned in Code 5293, was 
also noted at the last VA examination.  The recent medical 
evidence does not show absent ankle jerk, but there are other 
neurological findings appropriate to the site of diseased 
discs.  It is not entirely clear whether the veteran's 
symptoms are persistent with little intermittent relief (as 
mentioned in the 60 percent criteria of Code 5293 for 
pronounced intervertebral disc syndrome) or whether there are 
recurring attacks with intermittent relief (as mentioned in 
the 40 percent criteria of Code 5293 for severe 
intervertebral disc syndrome).  However, it appears that the 
overall disability picture more nearly approximates the 
criteria for a 60 percent rating than a 40 percent rating 
under Code 5293, and thus the higher rating is warranted.  
38 C.F.R. § 4.7.

In sum, the Board finds that the veteran's low back 
disability, including degenerative disc of the lumbar spine 
with postoperative residuals of a herniated disc, is 
manifested by pronounced intervertebral disc syndrome, 
warranting an increased rating of 60 percent under Code 5293.  
The benefit-of-the-doubt rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

An increased rating, to 60 percent, for a low back disability 
is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

 

